EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this "Agreement'') is made as of May 16, 2014 (the "Effective
Date"), between Cube, Inc., a Nevada corporation (the "Company"), doing business
at 833 South 4th Street, Las Vegas, Nevada 89101 and Paul Turino (the
"Employee"), residing at 542 Lynn St., Ridgewood, NJ 07450. The Company and the
Employee are sometimes hereinafter referred to individually as a "Party" and
together as "Parties." Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meaning given to them in Section 12
below.

 

WHEREAS, the Employee has substantial business knowledge, expertise and
experience in the conduct of the business of the Company and the Company desires
to retain the knowledge, expertise and experience of the Employee to assist in
the operations and management of the Company and its Subsidiaries;

 

WHEREAS, Employee acknowledges that the Company and its Subsidiaries expend
substantial resources establishing long term relationships with their Customers
and Employee will from time to time during the course of his employment be
exposed to such Customers and prospective customers and clients;

 

WHEREAS, Employee acknowledges that in connection with his employment Employee
will have access to valuable Confidential Information (as defined in Section 8
below) including, but not limited to, the Company's and its Subsidiaries'
methods of doing business, business plans and trade secrets; and

 

WHEREAS, the Company desires that the Employee not directly or indirectly
compete with the Company or its Subsidiaries for a reasonable period of time
because of the detrimental effect such competition would have on the business of
the Company and it's Subsidiaries;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

 

1.                   Employment. The Company hereby employs the Employee and the
Employee hereby accepts employment, pursuant to the terms and conditions of this
Agreement.

 

2.                   Employment; Term. The Company hereby employs Employee, and
Employee hereby accepts employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Effective
Date and continuing until terminated as provided in Section 6 hereof (such
period being the "Employment Period").

 

3.                   Position and Duties.

 

(a)                 During the Employment Period, Employee wil1 serve as Chief
Operating Officer of the Company and will have the normal duties,
responsibilities and authority of this office, subject to the power of the Board
to expand or limit such duties, responsibilities and authority and to override
Employee's actions.

 

(b)                 During the Employment Period, Employee will report to the
Board and will devote his full time, best efforts and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries and
to the performance of such duties, as aforesaid and as may be assigned to him
from time to time by the Company. Employee will act in the best interest of the
Company and its Subsidiaries and, except as may be specifically permitted by the
Board, will not engage in any other business activity. Employee will perform his
duties, responsibilities and functions on behalf of the Company and its
Subsidiaries hereunder to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner. However, nothing in this Agreement shall bar
or impair the Employee from continuing his existing Corporate Board
Affiliations.

 

 

 



 

4.                   Compensation.

 

(a)                 During the Employment Period, Employee's base salary will be
no less than $150,000 per annum (as adjusted from time to time, the "Base
Salary"). Employee's Base Salary will be paid by the Company in regular
installments in accordance with the Company's general payroll practices and may
be increased in the sole discretion of the Board.

 

(b)                 In addition to the Base Salary, for each complete calendar
year during the Employment Period so long as Employee is employed by the Company
on the last day of such calendar year Employee will be eligible to earn a
performance bonus ("Performance Bonus"). Employee's target Performance Bonus for
each complete fiscal year will be equal to fifty percent (50%) of his Base
Salary for such fiscal year (the "Target Bonus"). The actual amount of the
Performance Bonus payable to Employee for any fiscal year may be greater than or
less than the Target Bonus for such fiscal year and will be determined by the
decision of the disinterested members of the Board based on the achievement of
certain financial and individual performance goals to be established annually by
the Board. Any Performance Bonus payable pursuant to this Section 3(b) will be
payable in a lump sum at such time as may be determined by the Board, but no
later than the earlier of (i) ten (10) business days after the Company finalizes
its audited financial statements for the applicable year or (ii) 150 days
following the end of such fiscal year.

 

(c)                 Upon Employee's execution of this Agreement, the Company
will immediately grant to Employee an option to purchase 1,000,000 shares of the
Company's Common Stock with a vesting and strike price set as follows:

 

(i)            300,000 shares vested 60 days from the date of this agreement
with a strike price of One ($1.00) Dollar per share

 

(ii)          250,000 shares vested on the first anniversary of this agreement
if Employee is still working for the Company with a strike price of One Dollars
and Fifty Cents ($1.50) per share.

 

(iii)         250,000 shares vested on the second anniversary of this agreement
if Employee is still working for the Company with a strike price of Two Dollars
and Fifty Cents ($2.50) per share.

 

(iv)         200,000 shares vested if and only if the Company is cash flow
positive (gross receipts less expenses) within 6 months of the Effective Date of
this Agreement, at a strike price of One Dollar and Fifty Cents ($1.50) per
share.

 

(d)                                             Upon any merger and/or
acquisition transaction involving the Company, or a Change in Control of the
Company, all of the stock options referred to in Paragraphs 4(c) shall vest
automatically and immediately.

 

5.                   Benefits. In addition to the Base Salary and other
compensation provided for in Section 4 above, Employee will be entitled to the
following benefits during the Employment Period:

 

(a)                 Employee will be entitled to participate in the Company's
health and welfare benefit programs and vacation and other benefit programs for
which other employees of the Company are generally eligible, subject to any
eligibility requirements of such plans and programs.

 

(b)                 The Company will reimburse Employee for all reasonable
expenses incurred by him in the course of performing his duties and
responsibilities under this Agreement which are consistent with the Company's
policies in effect from time to time with respect to travel, entertainment and
other business expenses, subject to the Company's requirements with respect to
reporting and documentation of such expenses. For purposes of Code Section 409A,
any reimbursements otherwise payable to Employee under this Section 4(b) shall
be paid no later than December 31st of the calendar year following the year in
which related expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Employee's right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit. In addition, the Company
will reimburse Employee for all travelling expenses and pay Employee's temporary
living expenses.

 

(c)                 The Company shall indemnify and hold harmless the Employee
against all claims arising out of Employee's actions or omissions occurring
during Employee's employment with the Company to the fullest extent provided (A)
by the Company's Certificate of Incorporation and/or Bylaws, and (B) under the
Nevada General Corporation Law, as each may be amended from time to time. The
Company shall maintain a Directors & Officers liability insurance policy ("D&O
Coverage") covering Employee to the same extent as the Company provides such
coverage for its other executive officers and directors. The Company agrees to
make such policy available to Employee within 30 days of the commencement of his
employment. The aforesaid indemnification and bold harmless obligations shall
include any costs or expenses (including attorneys' fees), judgments, fines,
losses, claims, damages or liabilities incurred in connection with any claim,
action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, by reason of the fact that the Employee is or
was a director, officer, employee or agent of the Company or any Subsidiary,
whether asserted or claimed prior to, at or after the date of the Employee's
termination of employment, to the fullest extent permitted under applicable law
and on a basis no less favorable than in existence under the Company's Bylaws
and Certificate of Incorporation in effect as of the Effective Date of this
Agreement. This provision shall survive the Employee's employment and require
the Company to maintain a Directors & Officers liability insurance policy ("D&O
Coverage") on behalf of the Employee, for a period of two (2) years.

 

6.                   Termination.

 

(a)                 Notwithstanding Section 1 of this Agreement, Employee's
employment with the Company and the Employment Period will end on the earlier of
(i) the Employee's death or mental or physical disability or incapacity, such
that he is unable to fulfill his duties and responsibilities, with or without a
reasonable accommodation (as determined by a physician selected by the Company
in its good faith judgment), (ii) the Employee's resignation or (iii)
termination by the Company at any time with or without Cause (as defined below).
Except as otherwise provided herein, any termination of the Employment Period by
the Company or by the Employee will be effective as specified in a written
notice from the terminating Party to the other Party.

 

(b)                 If during the Employment Period the Employee's employment
with the Company is terminated pursuant to Section 6(a)(i) above, or is
terminated by the Company with Cause or if the Employee resigns for any reason
other than Good Reason, then Employee will only be entitled to receive his Base
Salary through the date of termination and payment (at the rate of base salary
then in effect) for any vacation time accrued during the portion of the
then-current calendar year ending with the date of such termination and not used
prior to that date and will not be entitled to any other salary, bonus,
severance, compensation or benefits from the Company or any of its Subsidiaries
or affiliates or their benefit plans, other than vested retirement benefits or
insurance continuation rights expressly required under applicable law (such as
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA").

 

2

 



 

(c)                 If (i) Employee's employment with the Company is terminated
during the Employment Period by the Company without Cause or by the Employee
with Good Reason and, in either case, (ii) Employee executes a general release
(the "Release") in favor of the Company, their Subsidiaries and their affiliates
in form and substance satisfactory to the Company within 25 days of such
termination and such release becomes effective and is not revoked or rescinded,
(iii) Employee complies with the terms of this Agreement and the Release, and
(iv) Employee has worked for the company for at least 1month, Employee will be
entitled to receive as severance his Base Salary for a period equal to the
number of complete months he has worked for the Company, up to a maximum of
twelve (12) months The severance payments payable to Employee pursuant to this
clause (c) of this Section will be paid over time at the times and in the manner
that his Base Salary is paid pursuant to Section 3 hereof, beginning at the end
of the first complete pay period following the sixtieth (60th) day after such
termination. Notwithstanding the foregoing, if the Company is a "public company"
within the meaning of Internal Revenue Code Section 409A, any amounts payable to
Employee during the first six months and one day following the date of
termination pursuant to this Section S(c) will be deferred until the date which
is six (6) months and one day following such termination, and if such payments
are required to be so deferred the first payment will be in an amount equal to
the total amount to which Employee would otherwise have been entitled during the
period following the date of termination of employment if deferral had not been
required.

 

(d)                 Except as otherwise expressly provided herein, all of
Employee' s rights to salary, bonuses, fringe benefits, severance and other
compensation hereunder or under any policy or program or benefit plans of the
Company or any of its Subsidiaries which might otherwise accrue or become
payable on or after the termination of the Employment Period will cease upon
such termination other than vested retirement benefits or insurance continuation
rights expressly required under applicable law (such as COBRA).

 

(e)                 For purposes of this Agreement, "Cause" will mean (i)
conviction of a felony, (ii) repeated and continuous failure to perform lawful
duties as reasonably directed by the Board and only after written notice has
been provided to Employee within 10 days after each such incident of failure,
(iii) gross negligence or willful misconduct with respect to the Company or any
of its Subsidiaries or affiliates or in the performance of Employee's duties
hereunder, (iv) violating any of the terms of the Company's established rules or
policies which, if curable, is not cured to the Board's reasonable satisfaction
within forty-five (45) days after written notice thereof to Employee, (v) any
other material breach of this Agreement or any other agreement between the
Employee and the Company or any of its Subsidiaries which, if curable, is not
cured to the Board's reasonable satisfaction within fifteen (15) days after
written notice thereof to Employee.

 

(f)                  For purposes of this Agreement, "Good Reason" will mean (i)
Employee is demoted to a position other than Chief Operating Officer, (ii) any
material breach of this Agreement by the Company, which breach is not cured
within forty-five (45) business days following written notice to the Company of
such breach, or (iii) the Company requiring Employee, without Employee' s prior
consent, to be permanently based at any office located more than ten (10) miles
from the Company's office at which Employee is based as of the date of this
Agreement, excluding travel reasonably required in the performance of Employee's
duties hereunder, (iv) a Change of Control, or (v) the Company's liquidation,
insolvency, assignment for the benefit of creditor(s), or upon the filing of a
petition in bankruptcy provided that in the case of clauses (i), (ii), (iii), or
(iv) an event or circumstance, (x) shall only constitute "Good Reason" during
the ninety (90) day period following the date of such assignment (after which it
shall be deemed waived by Employee if prior thereto Employee has not exercised
his right to resign for "Good Reason"),(y) shall only constitute "Good Reason"
if Employee gives written notice to the Company of his intent to terminate this
Agreement and the Company fails to remedy the same within forty five (45) days
after such notice.

 

7.                   Non-Disparagement. Employee agrees not to disparage or
impugn the Company, its subsidiaries or any members of its Board. Likewise, the
Company, its subsidiaries, the members of its Board and its management level
employees will not disparage or impugn Employee. Any inquiries regarding
Employee will be forwarded to the Chairman of the Company's Board, who will
provide a neutral employment reference for Employee (which includes dates of
employment, the position held, the duties of that position and with Employee's
authorization, compensation information).

 

8.                   Confidential Information.

 

(a)                 Employee recognizes and acknowledges that the continued
success of the Company and its Subsidiaries depends upon the use and protection
of a large body of confidential and proprietary information and that Employee
will have access to certain Confidential Information of the Company, its
Subsidiaries and affiliates and Persons with which the Company and its
Subsidiaries do business, and that such Confidential Information constitutes
valuable, special and unique property of the Company, its Subsidiaries and
affiliates and such other Persons. "Confidential Information" will be
interpreted to include all information of any sort (whether merely remembered or
embodied in a tangible or intangible form) that is (i) related to the Company's
or its Subsidiaries' or affiliates' (including their predecessors) current or
potential business and (ii) not generally or publicly known. Confidential
Information includes, without limitation, the information and data obtained by
Employee while employed by the Company and its Subsidiaries concerning the
business or affairs of the Company or any of its Subsidiaries or affiliates,
including information concerning acquisition opportunities in or reasonably
related to the Company's or its Subsidiaries' or affiliates' business or
industry, the identities of the current, former or prospective employees,
suppliers and customers of the Company or its Subsidiaries, development,
transition and transformation plans, methodologies and methods of doing
business, strategic, marketing and expansion plans, financial and business
plans, financial data, pricing information, employee lists and telephone
numbers, locations of sales representatives, new and existing customer or
supplier programs and services, customer terms, customer service and integration
processes, requirements and costs of providing service, support and equipment,
any or all of which are not generally or publicly known. The Employee agrees
that he will use the Confidential Information only as necessary and only in
connection with the performance of his duties hereunder. Employee agrees that he
will not knowingly disclose to any unauthorized Person or use for his own or any
other purposes (except as described in the immediately preceding sentence) any
Confidential Information without the prior written consent of the Board, unless
and to the extent that (a) the Confidential Information becomes generally known
to and available for use by the public other than as a result of Employee's acts
or omissions or (b) Employee is ordered by a court of competent jurisdiction to
disclose Confidential Information, provided that Employee must (i) provide
prompt written notice to the Company of any relevant process or pleadings that
could lead to such an order and (ii) cooperate with the Company to contest,
object to or limit such a request and, in any case, when revealing, such
Confidential Information to such court order.

 

(b)                 Employee understands that the Company and its Subsidiaries
and affiliates will receive from third parties confidential or proprietary
information ("Third Party Information") subject to a duty on the Company and its
Subsidiaries and affiliates to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the Employment Period
and thereafter, and without in any way limiting the foregoing provisions of this
Section 8, Employee will hold Third Party Information in the strictest
confidence and will not knowingly disclose to anyone (other than personnel and
consultants of the Company or its Subsidiaries and affiliates who need to know
such information in connection with their work for the Company or its
Subsidiaries and affiliates) or use Third Party Information unless expressly
authorized by such third party or by the Board.

 

3

 



 

(c)                 Employee will use in the performance of his duties only
information which is (i) generally known and used by persons with training and
experience comparable to Employee's and which is (x) common knowledge in the
industry or (y) is otherwise legally in the public domain, (ii) is otherwise
provided or developed by the Company or any of its Subsidiaries or affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other person or entity to whom Employee has an obligation of
confidentiality, approved for such use in writing by such former employer or
other Person.

 

9.                   Return of Corporate Property. Employee acknowledges and
agrees that all notes, records, reports, sketches, plans, unpublished memoranda
or other documents, whether in paper, electronic or other form (and all copies
thereof), held by Employee concerning any information relating to the business
of the Company or any of its Subsidiaries, whether confidential or not, are the
property of the Company. Employee will deliver to the Company at the termination
or expiration of the Employment Period, or at any other time the Company may
request, all equipment, files, property, memoranda, notes, plans, records,
reports, printouts and software and other documents and data (and all
electronic, paper or other copies thereof) belonging to the Company or any of
its Subsidiaries which he may then possess or have under his control.

 

10.                Intellectual Property Rights. Employee acknowledges and
agrees that all inventions, technology, processes, innovations, ideas,
improvements, developments, methods, designs, analyses, trademarks, service
marks, and other indicia of origin, writings, audiovisual works, concepts,
drawings, reports and all similar, related, or derivative information or works
(whether or not patentable or subject to copyright), including but not limited
to all patents, copyrights, copyright registrations, trademarks, and trademark
registrations in and to any of the foregoing, along with the right to practice,
employ, exploit, use, develop, reproduce, copy, distribute copies, publish,
license, or create works derivative of any of the foregoing, and the right to
choose not to do or permit any of the aforementioned actions, which relate to
the Company's or any of its Subsidiaries' or affiliates' actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Employee while employed by the
Company and its Subsidiaries or any of their predecessors (collectively, the
"Work Product") belong to the Company or such Subsidiary. All Work Product
created by Employee while employed by the Company or any of its predecessors
will be considered "work made for hire," and as such, the Company is the sole
owner of all rights, title, and interests therein. All other rights to any new
Work Product and all rights to any existing Work Product, including but not
limited to all of Employee's rights to any copyrights or copyright registrations
related thereto, are conveyed, assigned and transferred to the Company pursuant
to this Agreement. Employee will promptly disclose and deliver such Work Product
to the Company and, at the Company's expense, perform all actions reasonably
requested by the Company (whether during or after the Employment Period) to
establish, confirm and protect such ownership (including, without limitation,
the execution of assignments, copyright registrations, consents, licenses,
powers of attorney and other instruments).

 

11.                Employee's Representations. Employee hereby represents and
warrants to the Company that (i) he has entered into this Agreement of his own
free will for no consideration other than as referred to herein, (ii) the
execution, delivery and performance of this Agreement by Employee does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Employee is a party or
by which Employee is bound, (iii) Employee is not a party to or bound by any
employment, non-competition, confidentiality or other similar agreement with any
other Person and (iv) upon the execution and delivery of this Agreement by the
Company, this Agreement will be the valid and binding obligation of Employee,
enforceable in accordance with its terms. Employee hereby acknowledges and
represents that Employee has had the opportunity to consult with independent
legal counsel regarding Employee's rights and obligations under this Agreement
and that Employee fully understands the terms and conditions contained herein.

 

12.                Definitions.

 

"Board" means the Board of Directors of the Company.

 

"Business" means the business (whether conducted or to be conducted in the
future) of (a) developing, providing, marketing and selling specialized
software, specifically a cloud-based, three-dimensional multimedia cube, and (b)
providing any other products or services which the Company or any of its
Subsidiaries provide during the Employment Period.

 

"Change of Control" means the occurrence of any of the following events, whether
in one or a series of related transactions: (a) the acquisition of at least
fifty percent (50%) of the then outstanding shares of common stock of Cube, Inc.
by any Person or entity, (b) the acquisition of all or substantially all of the
assets of Cube, Inc., or (c) any merger or consolidation of Cube, Inc., provided
that the events described in clause (b) or (c) of this definition will not be
deemed a Change of Control if more than fifty percent (50%) of the then
outstanding shares of common stock of the acquiring entity or surviving entity
(in the case of a merger) are owned by Persons who, immediately prior to such
event, owned more than fifty percent (50%) of the then outstanding shares of
common stock of Cube, Inc., as the case may be. In determining whether the fifty
percent (50%) threshold discussed above has been met, shares which are subject
to voting control by a Person or Persons acting under a voting agreement (but
not a revocable proxy) will be counted, even though such shares may not be owned
by such Person.

 

"Customer" means any Person who: (a) purchased products or services from the
Company or any Subsidiary during the two years prior to the date of termination
of Employee's employment.

 

"Person" means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.

 

"Subsidiaries" means any corporation, limited liability company or other entity
of which the securities or other ownership interests having the voting power to
elect a majority of the board of directors or other governing body are, at the
time of determination, owned by the Company or any corporation or other entity
of which the Company or one of its Subsidiaries serves as the managing member or
in a similar capacity, in each case either directly or through one or more
Subsidiaries, the names and addresses of which will be provided to the Employee
upon execution of this Agreement .

 

4

 



 

13.                Survival. Sections 7, 8, 9 and 10 will survive and continue
in full force in accordance with their terms notwithstanding the termination of
the Employment Period.

 

14.                Notices. Any notice provided for in this Agreement will be in
writing and will be either personally delivered, sent by reputable overnight
courier service, sent by facsimile (with hard copy to follow by regular mail) or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

 

Notices to the Employee:

Paul Turino

PO Box 231

Hohokus, NJ 07423

Email: pt@velocitymediapartners.com

 

Notices to the Company:

Cube, Inc.

830 South 4th Avenue

Las Vegas,NV 89IO1

Attn: Stephen White

Email: sw@teaml 1.us

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

15.                Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Jaw, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction ,such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

16.                Complete Agreement. This Agreement embodies the complete
agreement and understanding among the Parties and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way.

 

17.                Counterparts. This Agreement may be executed in separate
counterparts (including by facsimile and electronic signature pages), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

 

18.                No Strict Construction. The parties hereto jointly
participated in the negotiation and drafting of this Agreement. The language
used in this Agreement will be deemed to be the language chosen by the parties
hereto to express their collective mutual intent, this Agreement will be
construed as if drafted jointly by the parties hereto, and no rule of strict
construction will be applied against any Person.

 

19.                Successors and Assigns. This Agreement is intended to bind
and inure to the benefit of and be enforceable by Employee, the Company and
their respective heirs, successors and assigns. Employee may not assign his
rights or delegate his duties or obligations hereunder without the prior written
consent of the Company. The Company may assign its rights and obligations
hereunder (including without limitation its rights under Section IO), without
the consent of, or notice to, the Employee, to any of the Company's affiliates
or any Subsidiary of the Company. In the event of a Change of Control, the
Company will assign this Agreement to the Person that acquires the Company and
retains the Employee, in which case all references to the Company will refer to
such assignee.

 

20.                Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL
ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OFNEVADA, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS {WHETHER OF THE
STATE OF NEVADA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE. THE PARTIES AGREE
THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN A FEDERAL DISTRICT
COURT LOCATED IN LAS VEGAS, NEVADA OR THE SUPERIOR COURT LOCATED IN LAS VEGAS,
NEVADA(COLLECTIVELY THE "DESIGNATED COURTS"). EACH PARTY HEREBY CONSENTS AND
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS. NO LEGAL ACTION,
SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY OTHER
FORUM. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS OF IMMUNITY FROM
JURISDICTION AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED COURT,
INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE, ACTION, SUIT OR
PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN AN IMPROPER OR
INCONVENIENT FORUM OR VENUE. EACH OF THE PARTIES ALSO AGREES THAT DELIVERY OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT TO A PARTY HEREOF IN COMPLIANCE WITH
SECTION 13 OF THIS AGREEMENT SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING IN A DESIGNATED COURT WITH RESPECT TO ANY MATTERS TO
WHICH THE PARTIES HAVE SUBMITTED TO JURISDICTION AS SET FORTH ABOVE.

 

5

 



 

21.                 Mutual Waiver of Jury Trial. THE PARTIES EACH WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION WILL BE TRIED BY A JUDGE WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION , COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER WILL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.

 

22.                 Business Days. If any time period for giving notice or
taking action hereunder expires on a day which is a Saturday, Sunday or legal
holiday in the state in which the Company's chief-executive office is located,
the time period shall automatically be extended to the business day immediately
following such Saturday, Sunday or legal holiday.

 

23.                Withholding. The Company and its Subsidiaries will be
entitled to deduct or withhold from any amounts owing to Employee any federal,
state, local or foreign withholding taxes, excise tax, or employment taxes
("Taxes") imposed with respect to Employee' s compensation or other payments
from the Company or any of its Subsidiaries or Employee' s ownership interest in
the Company or any of its Subsidiaries or its parent (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of equity options
and/or the receipt or vesting of restricted equity).

 

24.                Assistance in Proceedings. During the Employment Period and
for twelve (12) months thereafter, Employee will reasonably cooperate with the
Company and its Subsidiaries in any internal investigation or administrative,
regulatory or judicial proceeding as reasonably requested by the Company
(including, without limitation, Employee being available to the Company and its
Subsidiaries upon reasonable notice for interviews and factual investigations,
appearing at the Company's request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company and its
Subsidiaries all pertinent information and turning over to the Company and its
Subsidiaries all relevant documents which are or may come into Employee' s
possession, all at times and on schedules that are reasonably consistent with
Employee' s other permitted activities and commitments). In the event the
Company requires Employee's cooperation in accordance with this Section 24, the
Company will pay Employee a reasonable per diem as determined by the Board and
reimburse Employee for reasonable expenses incurred in connection therewith
(including lodging and meals, upon submission of receipts).

 

25.                Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee, and no course of conduct or course of dealing or failure or delay by
any Party hereto in enforcing or exercising any of the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

26.                409A. It is intended that any amounts payable under this
Agreement shall comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), and this Agreement shall be
construed and interpreted consistent with that intent. Employee and the Company
agree to agree to make such reasonable amendments to this Agreement as may be
necessary to avoid the imposition of penalties and additional taxes on Employee
under Code Section 409A of the Code. For purposes of Code Section 409A, (i)
references herein to the Employee's ''termination of employment" or like
references shall refer to the Employee's "separation from service" with the
Company within the meaning of Section 409A of the Code and the Treasury
Regulations thereunder and (ii) each amount payable under this Agreement as a
result of the separation of the Employee's service shall constitute a "separate
payment within the meaning of Treasury Regulation §l.409A- 2(b)(2)(iii),and each
such payment shall at all times be considered a separate and distinct payment
for all purposes of Code Section 409A. Employee acknowledges and agrees that
notwithstanding this Section 26 or any other provision of this Agreement, the
Company is not providing any tax advice with respect to Code Section 409A or
otherwise and is not making any guarantees or other assurances of any kind to
Employee with respect to the tax consequences or treatment of any amounts paid
or payable to Employee hereunder.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date first written above.

 

CUBE, INC.

 

/s/ Joseph White

Joseph White

Its: CEO

 

EMPLOYEE

 

/s/ Paul Turino

Paul Turino



6

 

